Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 -12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (20180054872).

    PNG
    media_image1.png
    310
    442
    media_image1.png
    Greyscale

Regarding claim 10, Xu teaches an light emitting diode comprising: 
a first electrode (10); 
a hole transport region (11; par. 33) disposed on the first electrode; 
an emission layer (please see figure above) disposed on the hole transport region and comprising a modified quantum dot having a hydrophilic group (par. 53); 
an electron transport region (21; par. 33) disposed on the emission layer; and 
a second electrode (20) disposed on the electron transport region.
Regarding claim 11, Xu teaches an light emitting diode of claim 10, wherein the modified quantum dot comprises: a quantum dot comprising a core and a shell wrapping the core (par. 51); and the hydrophilic group which is combined with a surface of the quantum dot (par. 33).
Regarding claim 12, Xu teaches an light emitting diode of claim 10, wherein the hydrophilic group comprises a thiol group or a hydroxyl group (par. 53 teaches mercaptopropionic acid which has a hydroxyl group).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (20180054872).

    PNG
    media_image1.png
    310
    442
    media_image1.png
    Greyscale


Regarding claim 16, Xu teaches an display device comprising a plurality of light emitting diodes, wherein at least some of the light emitting diodes comprise: 
a first electrode (10); a second electrode (20) oppositely disposed to the first electrode; and 
an emission layer (please see figure above) disposed between the first electrode and the second electrode and comprising a modified quantum dot having a hydrophilic group (par. 53).
Regarding claim 17, Xu teaches an display device of claim 16, wherein the light emitting diodes comprise: a first light emitting diode comprising a first modified quantum dot to emit a first color light; a second light emitting diode comprising a second modified quantum dot to emit a second color light having a longer wavelength than the first color light; and a third light emitting diode comprising a third modified quantum dot to emit a third color light having a longer wavelength than the first color light and the second color light (see figure above which shows the three layers of QDs have three different colors).
Regarding claim 18, Xu teaches an display device of claim 17, wherein at least some of the first to third modified quantum dots comprise: a quantum dot comprising a core and a shell wrapping the core (par. 51); and the hydrophilic group combined with a surface of the quantum dot (par. 53).
Regarding claim 19, Xu teaches an display device of claim 18, wherein the hydrophilic group is a thiol group or a hydroxyl group (par. 53 teaches mercaptopropionic acid which has a hydroxyl group).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PCTCN2018079221), as seen in PGPUB20200332181, in view of Bharat et al. (“Fabric-based composite materials containing ZnO-NRs and ZnO-NRs-AuNPs
and their application in photocatalysis”).


    PNG
    media_image2.png
    327
    756
    media_image2.png
    Greyscale

Regarding claim 1, Zhang teaches an quantum dot composition comprising: 
a quantum dot (please see figure above); 
a ligand (please see figure above, as well as par. 63) combined with a surface of the quantum dot; and 
a ligand scavenger having a nucleophilic reaction group. (please see below for underlined portion).
Zhang teaches scavengers which scavenge specifically for lysed ligand parts (par. 67: e.g. water) and water is both nucleophilic and electrophilic. However, Zhang fails to teach the scavenger:
having a nucleophilic reaction group
Bharat et al. teaches NR and NPs having nucleophilic scavengers (e.g. t-butyl-OH), this scavenger having a nucleophilic reaction group (page 254).  Both `prior art teach scavengers which are functionally equivalent.  It has been found that when the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s
Regarding claim 2, Zhang/Bharat teaches an quantum dot composition of claim 1, wherein the ligand comprises: a head part combined with the surface of the quantum dot; and a tail part comprising an alkyl group of 1 to 20 carbon atoms (Zhang, fig. 2 and par.49 and 50 )..
Regarding claim 4, Zhang/Bharat teaches an quantum dot composition of claim 1, wherein the ligand comprises at least one of HO(O)—C—NH—R, HS(S)—C—NH—R, HO(O)—C—N—R.sub.2, HS(S)—C—N—R.sub.2, HO(O)—C—O—R, HS(S)—C—O—R, HO(O)—C—[C(O)O—C(O)O].sub.n—H, or HS(S)—C[C(O)O—C(O)O].sub.n—H, where R is an alkyl group of 1 to 20 carbon atoms, and n is an integer of 1 to 10 (Zhang, fig. 2 and par.49 and 50).
Regarding claim 5, Zhang/Bharat teaches an quantum dot composition of claim 1, wherein the ligand scavenger comprises at least one of NH.sub.2—R.sub.a, NH—(R.sub.a).sub.2, N—(R.sub.a).sub.3, OH—R.sub.a, or O—(R.sub.a).sub.2, where R.sub.a is an alkyl group of 1 to 20 carbon atoms (please see Bharat in rejection of claim 1).
Regarding claim 6, Zhang/Bharat teaches an quantum dot composition of claim 1, further comprising an organic solvent (Zhang, par. 18).
Regarding claim 8, Zhang/Bharat teaches an quantum dot composition of claim 1, wherein the ligand scavenger is configured to induce a nucleophilic attack reaction on the ligand (both prior art teaches using the scavenger to carry out nucleophilic attacks via removal of chemical elements).
Regarding claim 9, Zhang/Bharat teaches an quantum dot composition of claim 1, wherein the quantum dot comprises a semiconductor nanocrystal including a core and a shell wrapping the core (Zhang, par. 46).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 17 above.
Regarding claim 20, Xu teaches an display device of claim 17. Xu teaches a COA substrate which filters light of all QDs.  It has been held that when prior art teaches a device structure and the claimed invention teaches the separation of the device structure into a plurality of separate elements which, when these separate elements are added together, have the same functionality as the un-separated device structure taught in prior art, the claimed invention is non-obvious because such modifications would have known to one of ordinary skill in the art at the time said invention was made i.e. Making Separable.


Allowable Subject Matter
Claim 3, which depends on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 14 is objected to based on its dependency on claim 13.
Dependent claim 15 is objected to based on its dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894